DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 was filed after the mailing date of 2/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oi (US20200258230).
Regarding claim 1, Oi discloses an inspection apparatus comprising: 
a display device (1010 in fig. 2, para. [0050]); and 
one or a plurality of processors (1002 in fig. 2), wherein 
the one or the plurality of processors is programmed to execute a method including: 
converting an inspection target image representing an inspection target into a virtual good article image (22 in fig. 1, para. [0039], The normal image generation unit 22 functions as a generation unit and estimates, from a center-removed patch image out of an image pair for an inspection image, a center image that is an image of the center part thereof and generates, as a normal image, an estimation image estimated by the center-removed patch image) by using a learning model (16 in fig. 1), the learning model being trained so that an image representing a good article is generated based on features of a plurality of targets that are determined as good articles (para. [0036], The learning unit 16 performs learning by using a center-removed patch image as learning data and a center image as training data out of an image pair for a learning image and creates a learning model used for restoring a center image from the center-removed patch image), 
generating a difference between the virtual good article image and the inspection target image as a defect candidate image (26 in fig. 1, para. [0041]-[0042], [0089], The defect article detection unit 26 functions as a comparison unit and compares a center image out of an image pair for an inspection image with a normal image generated from 
displaying the defect candidate image on the display device (para. [0041], Moreover, the defect article detection unit 26 functions as an output unit and outputs a result of the comparison).

Regarding claim 4, Oi discloses an inspection apparatus wherein the one or the plurality of processors is programmed to execute the method further including executing machine learning using images of the plurality of targets that are determined as good articles in appearance inspection and generating the learning model (para. [0036], [0070]).


Regarding claim 5, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 6, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oi (US20200258230).
Regarding claim 2, Oi fails to explicitly teach an inspection apparatus wherein the one or the plurality of processors is programmed to execute the method further including: 
causing the display device to display the virtual good article image.

However one of ordinary skill in the art would have found it obvious to display the virtual good article image (IMn in fig. 11, para. [0081]). The motivation to do so would be to distinguish an anomaly at high accuracy while reducing influence of an individual difference of images (para. [0010]) and allow a user to view all available images.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oi (US20200258230) in view of Oya (US20210027473).
Regarding claim 3, Oi fails to teach an inspection apparatus wherein the one or the plurality of processors is programmed to execute the method further including: 
receiving designation of an over-detected defect candidate from one or a plurality of defect candidates included in the defect candidate image displayed on the display device via a user interface, and 
restructuring the learning model so that the image from which the designated defect candidate is excluded is generated.

However Oya teaches receiving designation of an over-detected defect candidate from one or a plurality of defect candidates (para. [0016]-[0020], the predetermined disqualification condition) included in the defect candidate image (abstract, training-data candidates) displayed on the display device via a user interface (5 in fig. 1), and 
restructuring the learning model so that the image from which the designated defect candidate is excluded is generated (abstract, determining training data by removing pattern edges and corresponding images from the training-data candidates, the pattern edges to be removed being pattern edges satisfying a predetermined disqualification condition).

Therefore taking the combined teachings of Oi and Oya as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 

Related Art
The following prior art is considered relevant by the examiner:
Memo et al (US20180322623) teaches detecting defects in objects using machine learning after converting captured images (fig. 1A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663